The bill in this case alleges that the two complainants and three of the respondents are the tenants in common ownership of the land, each owning an undivided one-fifth interest, but that it has long been in possession of Alexander and his wife, made respondents, and that they long have had and claimed some right, title, or interest in the land, the precise kind of which is unknown to complainants, and seek a sale for division, and to hold the Alexanders personally liable for the rents, income, and profits derived from the use of the land.
It does not seek to adjudge the title of the Alexanders, nor does it allege that they have no title, nor that it be decreed that they have none, nor that if they have any, it be ascertained and given effect.
We must construe the bill by its averments which are most unfavorable to complainants. If appellants have long had title they are not liable for the rents, income, and profits during the period of such ownership; or their claim, whatever it might be, may legally carry a right to such rents and profits.
We think the bill does not allege facts sufficient to justify the relief prayed for against appellants whose demurrer to that feature of the bill was overruled by decree, which they seek by this appeal to reverse. We think the demurrer of appellants to the bill should have been sustained.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur. *Page 243